UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7814


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY JEROME NIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00222-GCM-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Jerome Nixon, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy     Jerome   Nixon       appeals     the   district   court’s

order    denying   a   reduction   of        sentence,    18   U.S.C.   § 3582(c)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See United States v. Nixon, No. 3:00-cr-00222-

GCM-1 (W.D.N.C. Oct. 5, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                         2